UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. Schedule of Investments September 30, 2015 (Unaudited) TorrayResolute Small/Mid Cap Growth Fund Description Shares Value COMMON STOCKS - 95.7% Consumer Discretionary - 10.3% LKQ * $ O'Reilly Automotive * Tractor Supply Consumer Staples - 6.6% Church & Dwight Natural Grocers By Vitamin Cottage * Energy - 4.7% Core Laboratories Rice Energy * Financials - 4.6% Affiliated Managers Group * Health Care - 16.1% BioMarin Pharmaceutical * Cooper Companies Foundation Medicine * Medivation * Mettler-Toledo International * Varian Medical Systems * Industrials - 18.7% Copart * Hexcel Middleby * Quanta Services * Stericycle * Information Technology # - 26.4% ANSYS * Computer Modelling Group (a) comScore * FEI Jack Henry & Associates Monotype Imaging Holdings Qualys * SolarWinds * Telecommunication Services - 4.0% SBA Communications - Class A * Utilities - 4.3% ITC Holdings TOTAL COMMON STOCKS (Cost $25,438,146) SHORT-TERM INVESTMENT - 4.7% Fidelity Institutional Government Portfolio - Class I, 0.01% ^ TOTAL SHORT-TERM INVESTMENT (Cost $1,102,214) Total Investments - 100.4% (Cost $26,540,360) Other Assets and Liabilities, Net - (0.4)% ) Total Net Assets - 100.0% $ * Non-income producing security. # As of September 30, 2015, the Fund had a significant portion of its assets invested in this sector. The information technology sector may be more sensitive to short product cycles, competition and aggressive pricing than the overall market. (a) Illiquid Security - A security is consdered illiquid if it may not be sold or disposed of in the ordinary course of business within seven days at approximately the price at which it is valued.As of September 30, 2015, the fair value of this investment was $785,409 or 3.4% of total net assets.Information concerning the illquid security is as follows: Security Shares Dates Acquired Cost Basis Computer Modelling Group 1/15-9/15 ^ Therate shown is the annualized seven day effective yield as of September 30, 2015. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of September 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ $ $
